Citation Nr: 0735407	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an increased rating for lumbar disc 
disease with kyphosis (previously described as compression 
fracture residuals at L1 and L4), currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for left sacroiliac 
joint arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a deviated nasal 
septum, currently evaluated as noncompensable.

6.  Entitlement to an increased rating for scar residuals of 
a nose injury, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal. 

In September 2006, the RO issued a statement of the case 
regarding entitlement to service connection for bilateral 
hearing loss.  The RO notified the veteran that if he wished 
to appeal the denial of service connection for bilateral 
hearing loss, he had 60 days from the date of the statement 
of the case to notify the RO of his appeal.  The veteran did 
not respond and therefore the issue of entitlement to service 
connection for bilateral hearing loss is no longer in 
appellate status.  

The issues of entitlement to an increased rating for lumbar 
disc disease with kyphosis (previously described as 
compression fracture residuals at L1 and L4), currently 
evaluated as 20 percent disabling and entitlement to an 
increased rating for left sacroiliac joint arthritis, 
currently evaluated as 10 percent disabling, are
 addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Tinnitus is not shown by competent medical evidence to be 
related to service.

3.  Allergic rhinitis is not shown by competent medical 
evidence to be related to service.

4.  The veteran's deviated nasal septum is not manifested by 
a partial or complete obstruction.

5.  The veteran's nose scar is not shown to be disfiguring, 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, unstable or productive of any 
functional limitations.


CONCLUSIONS OF LAW


1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Allergic rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A.  §§ 1101, 1110, 1112, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for an initial compensable evaluation for a 
deviated nasal septum are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1 
- 4.14, 4.97, Diagnostic Code 6502 (2007).

4.  The criteria for a higher (compensable) evaluation for 
residuals of a scar of the nose have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (2002 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in April 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a September 2007 supplement statement of the case informed 
the veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
medical records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for tinnitus and allergic rhinitis 
fail.   

Tinnitus

The veteran seeks service connection for tinnitus.  
Specifically, in a June 2004 statement in support of his 
claim, the veteran argues that he developed tinnitus due to a 
head injury he incurred during an in-service automobile 
accident. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service medical records are devoid of any evidence of 
complaints, treatment, or diagnosis of tinnitus.

In June 2003, the veteran underwent a VA examination during 
which he complained of tinnitus and difficulty hearing.  The 
examiner diagnosed the veteran with tinnitus by history.  

The above-referenced VA examination is the veteran's first 
and only complaint post-service of tinnitus that is 
associated with the claims file, some 39 years after the 
veteran's discharge from active service.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that tinnitus had its onset during the 
veteran's active military service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

While the veteran asserts that tinnitus has been present 
since his separation from active service and is related 
thereto, his own statements as to the etiology of a disease 
cannot constitute competent medical evidence.  Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  

As the preponderance of the evidence is against the claim, 
service connection for tinnitus is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Allergic Rhinitis

The veteran seeks service connection for allergic rhinitis.  
Specifically, in a June 2004 statement in support of his 
claim, the veteran argues that he developed allergic rhinitis 
as sinusitis due to a head and nose injury he incurred during 
an in-service automobile accident. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As an initial matter, although the veteran noted on his 
enlistment examination that he had a "sinus condition," the 
veteran is presumed to have been in sound physical condition 
at the time of his enlistment.  See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (Providing that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 

The veteran's enlistment examination however, is negative for 
any adverse clinical findings.  The report of clinical 
examination is of great probative value in this respect, 
because it was generated with a view towards ascertaining the 
veteran's then-state of physical fitness, and is akin to a 
statement of diagnosis and treatment. Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Thus, the issue becomes whether a claim of direct (i.e., non-
aggravational) service connection may be granted. The veteran 
complained one time during active duty of problems with a 
feather pillow.  The veteran's separation examination is 
devoid of any diagnosis of a sinus and/or allergy condition.

VA medical treatment records associated with the claims file 
from August 2000 to September 2007 indicated the veteran 
complained of and was treated for allergic rhinitis.  There 
is, however, no evidence which links the veteran's allergic 
rhinitis to any incident of service.

Further, the first complaints post-service of allergic 
rhinitis that are associated with the claims file are 
approximately 33 years after discharge from active service.  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that allergic rhinitis had its onset 
during the veteran's active military service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

While the veteran asserts that allergic rhinitis has been 
present since his automobile accident during service and is 
related thereto, his own statements as to the etiology of a 
disease cannot constitute competent medical evidence.  
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

As the preponderance of the evidence is against the claim, 
service connection for allergic rhinitis is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).




Deviated Nasal Septum

The veteran was granted serviced connection for a deviated 
nasal septum in a July 2003 rating decision.  A 
noncompensable evaluation was assigned effective August 30, 
2002, under 38 C.F.R. § 4.97, Diagnostic Code 6502 (2007). 

To qualify for a compensable rating for a deviated septum, 
both sides of the nasal passages must be 50 percent 
obstructed or one side must be completely obstructed. Id.  In 
a VA examination conducted in June 2003, the examiner 
reported that the veteran had a recurrent nasal catarrh with 
postnasal drip, deviation of the nasal septum, and congested 
nasal mucosa.  Thus, the examiner's report indicated that 
there was no partial obstruction on both sides of the nasal 
passages or a complete obstruction on one side of the nasal 
passages.  

Accordingly, a compensable evaluation for a deviated septum 
is denied. Because the claim involves a schedular evaluation, 
the Board must only consider the factors as enumerated in the 
rating criteria discussed above.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  The medical evidence of record shows that the 
veteran's nasal passages are not obstructed to the degree 
required by the rating schedule for a compensable evaluation, 
and the claim is therefore denied.


Scar Residuals of a Nose Injury

The veteran was granted serviced connection for scar 
residuals of a nose injury in a July 2003 rating decision.  A 
noncompensable evaluation was assigned effective August 30, 
2002, under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Under the schedular criteria in effect when the veteran filed 
his claim, a noncompensable evaluation was assigned for 
slight disfiguring scars of the head, face or neck and a 10 
percent evaluation was assigned for a moderately disfiguring 
scar of the head, face and neck. A 10 percent evaluation was 
assigned for poorly nourished superficial scars with repeated 
ulcerations or superficial scars objectively shown to be 
tender and painful. See 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804. Evaluations were also available under 
Diagnostic Code 7805 based on the limitation of function of 
the individual part affected.

On August 30, 2002, the Schedule for Rating Disabilities of 
the Skin were amended. Under revised Diagnostic Code 7800, a 
10 percent evaluation is assigned for veterans with one of 
eight (defined) characteristics of disfigurement. The eight 
characteristics of disfigurement for evaluation purposes are: 
(1) a scar 5 inches or more (13 or more cm.) in length; (2) a 
scar at least 1/4 inch (0.6 cm.) wide at its widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); and (8) and indurated and 
inflexible in an area exceeding 6 square inches (39 sq. cm.). 
A 10 percent evaluation may also be assigned for a 
superficial unstable scar and a superficial scar that is 
painful on examination under Diagnostic Codes 7803 or 7804 or 
an evaluation can be assigned based on the limitation of 
function of the part affected under Diagnostic Code 7805.

A 30 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, 
eyes) including eyelids), ears (auricles), cheeks, lips), or; 
with 2 or 3 characteristics of disfigurement.

A 50 percent evaluation is assigned for scars with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes, including eyelids), ears (auricles), cheeks, 
lips, ), or; with four or five characteristics of 
disfigurement. The maximum 80 percent evaluation assigned for 
scars is for scars with visible or palpable tissue loss and 
either gross distortion or asymmetry or three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

The veteran was afforded a VA examination in May 2003.  The 
examiner noted that upon physical examination, there were 
barely perceptible small linear scars approximately one 
millimeter in diameter somewhat in the shape of a circle on 
the external nose.  The scars were slightly hypo-pigmented in 
color.  They were not indurated and nontender.  There was no 
keloid formation, no discharge, and no evidence of infection.  
The examiner opined that the scar was not cosmetically 
deforming.

The criteria for a compensable evaluation have not been 
approximated. Under the criteria that were in effect prior to 
August 30, 2002, the evidence does not demonstrate that the 
veteran's nose scar was moderately disfiguring, that it was 
poorly nourished with repeated ulcerations, tender and 
painful on objective demonstration or limitation of any 
function of the left neck. Similarly, under the criteria 
effective as of August 30, 2002, the veteran was not shown to 
have any of the characteristics of disfigurement, nor was the 
nose scar shown to be unstable, painful or productive of any 
limitation of function.

Therefore, since the veteran's nose scar is not shown to be 
disfiguring, unstable or poorly nourished, tender and painful 
on examination or limitation of any function of the left 
neck, the Board concludes that the criteria for a compensable 
evaluation for this disability have not been met.

Because the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is inapplicable. 38 
U.S.C.A. § 5107(b). See Ortiz v. Principi, 274 F.3d 1361 
(2001).

ORDER

Service connection for tinnitus is denied.

Service connection for allergic rhinitis is denied.

An increased rating for a deviated nasal septum, currently 
evaluated as zero percent disabling, is denied.

An increased rating for scar residuals of a nose injury, 
currently evaluated as zero percent disabling, is denied.


REMAND

A preliminary review of the record discloses a need for 
further development of the veteran's lumbar disc disease 
disabililty, and left sacroiliac arthritis rating claims, 
prior to final appellate review.

The veteran underwent a VA compensation and pension 
examination in February 2007.   However, a review of the 
examination report discloses that not all pertinent medical 
records were addressed by the examiner, which is required 
under applicable law. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

It is well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994). The law presently provides that assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim. 38 U.S.C.A. § 5103A.

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for any back 
disorder(s) and arthritis. The RO/AMC 
should then obtain and associate with 
the claims file any records identified 
by the veteran that are not already in 
the claims file. 

2.	The veteran should be afforded an 
orthopedic examination at an 
appropriate VA facility. The claims 
folder, and a copy of this remand, will 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The examiner 
must state the medical basis or bases 
for any opinions rendered. If the 
examiner is unable to so state without 
resort to speculation, he or she should 
so state. The RO/AMC should ensure that 
any clinical studies deemed necessary 
by the examiner or otherwise required 
are conducted. 

The examiner should note the range of 
motion of the lumbar spine. The examiner 
must state if there is any limitation of 
function and describe it in detail. The 
point at which pain begins during tests 
of motion should be identified. Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, currently or historically, 
should be noted. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the back is used repeatedly. 
All functional losses caused by service-
connected lumbar spine disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost beyond 
that shown clinically.  

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	The RO should take such additional 
development action as it deems proper 
with respect to the claims and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


